Case: 13-7054      Document: 13       Page: 1    Filed: 06/19/2013




                NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                    HANNAH M. CURRY,
                     Claimant-Appellant,

                                 v.

    Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                  Respondent-Appellee.
                ______________________

                          2013-7054
                    ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in 11-0981, Judge Margaret C. Bartley.
                 ______________________
  Before NEWMAN, REYNA, and WALLACH, Circuit Judges.
 PER CURIAM.
                           ORDER
     The Secretary of Veterans Affairs moves to dismiss
 this appeal.
     This court received Hannah M. Curry’s notice of ap-
 peal on January 16, 2013. 1 Judgment was entered by the
 Veterans Court on November 13, 2012. As such, a total of

    1 The notice of appeal was forwarded to the Court of
 Appeals for Veterans Claims and received by that court
 on January 18, 2013.
Case: 13-7054         Document: 13   Page: 2     Filed: 06/19/2013




 2                                   HANNAH CURRY    v. SHINSEKI

 64 days had elapsed between judgment and receipt of the
 appeal.
      An appeal from the Court of Appeals for Veterans
 Claims must be received within 60 days from the date of
 entry of judgment. See 38 U.S.C. § 7292(a); 28 U.S.C.
 § 2107(b); Fed. R. App. P. 4(a)(1). This filing period is
 statutory, mandatory, and jurisdictional. Bowles v. Rus-
 sell, 551 U.S. 205 (2007) (the timely filing of a notice of
 appeal in a civil case is a jurisdictional requirement that
 may not be waived); Henderson v. Shinseki, 131 S. Ct.
 1197, 1204-05 (2011) (noting Congress’s intent to impose
 the same jurisdictional restrictions on an appeal from the
 Veterans Court to the Federal Circuit as on an appeal
 from a district court to a court of appeals).
     Ms. Curry’s appeal was not received by the court
 within the statutory period. Thus, we must dismiss her
 appeal.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion to dismiss is granted.
       (2) Each side shall bear its own costs.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk

 s25